

113 S120 RS: Malala Yousafzai Scholarship Act’
U.S. Senate
2013-01-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 217113th CONGRESS1st SessionS. 120IN THE SENATE OF THE UNITED STATESJanuary 23 (legislative day, January 3), 2013Mrs. Boxer (for herself, Ms. Landrieu, Mr. Coons, Mr. Menendez, and Mrs. Shaheen) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsOctober 10, 2013Reported by Mr. Menendez, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLA bill to expand the number of scholarships available to
		  Pakistani women under the Merit and Needs-Based Scholarship Program.
		  1.Short
			 titleThis Act may be cited as
			 the Malala Yousafzai Scholarship
			 Act’.2.Findings(a)FindingsCongress
			 makes the following findings:(1)On October 9,
			 2012, 15-year-old Malala Yousafzai was shot in the head by Taliban gunmen in
			 Pakistan on her way home from school.(2)When Malala was
			 11 years old, she bravely stood up to the Taliban and wrote a secret blog
			 documenting their crackdown on women’s rights and education in 2009.(3)Malala’s advocacy
			 for women’s education made her a target of the Taliban.(4)The Taliban
			 called Malala’s efforts to highlight the need for women’s education an
			 obscenity.(5)According to the
			 United Nation’s 2012 Education for All Global Monitoring Report,
			 Pakistan has the second largest number of children out of school [in the
			 world] and nearly half of rural females have never been to
			 school..(6)According to a
			 Council on Foreign Relations report titled What Works in Girls’
			 Education, A 100-country study by the World Bank shows that
			 increasing the share of women with a secondary education by 1 percent boosts
			 annual per capita income growth by 0.3 percentage points..(7)According to the
			 World Bank, The benefits of women’s education go beyond higher
			 productivity for 50 percent of the population. More educated women also tend to
			 be healthier, participate more in the formal labor market, earn more income,
			 have fewer children, and provide better health care and education to their
			 children, all of which eventually improve the well-being of all individuals and
			 lift households out of poverty. These benefits also transmit across
			 generations, as well as to their communities at large..(8)According to
			 United Nation’s 2012 Education For All Global Monitoring Report,
			 education can make a big difference to women’s earnings. In Pakistan,
			 women with a high level of literacy earned 95 percent more than women with no
			 literacy skills..(9)In January 2010,
			 Secretary of State Hillary Rodham Clinton stated, We will open the doors
			 of education to all citizens, but especially to girls and women … We are doing
			 all of these things because we have seen that when women and girls have the
			 tools to stay healthy and the opportunity to contribute to their families’
			 well-being, they flourish and so do the people around them..(10)The United
			 States provides critical foreign assistance to Pakistan’s education sector to
			 improve access to and the quality of basic and higher education.(11)The Merit and
			 Needs-Based Scholarship Program administered by the United States Agency for
			 International Development awards scholarships to academically talented,
			 financially needy Pakistani students from remote regions of the country to
			 pursue bachelor’s or master’s degrees at participating Pakistani
			 universities.(12)Twenty-five
			 percent of the 1,807 Merit and Needs-Based Scholarships awarded to date have
			 been for women, with the goal of awarding 50 percent of the scholarships for
			 fall 2013 matriculation to women.(13)The United
			 Nations declared November 10 as Malala Day—a global day of
			 support for and recognition of Malala’s bravery and courage in promoting
			 women’s education.(14)On December 10,
			 2012, the United Nations and the Government of Pakistan launched the
			 Malala Fund for Girls' Education to improve girls' access to
			 education worldwide, with Pakistan donating the first $10,000,000 to the
			 Fund.(15)The Government
			 of Pakistan has stated that it plans to open 16 schools for poor children in
			 areas affected by conflict or natural disasters and name them Malala
			 Schools after Malala Yousafzai.(16)The Government
			 of Pakistan, the United Nations, the World Bank, and other international
			 organizations have set an April 2013 deadline to put forward a plan to provide
			 education for all of Pakistan’s school-aged children by the end of 2015.(17)More than
			 1,000,000 people around the world have signed the United Nations Special Envoy
			 for Global Education petition calling on the Government of Pakistan to enroll
			 every boy and girl in primary school.(18)Pakistani civil
			 society organizations collected an additional 1,200,000 signatures from
			 Pakistanis on a petition dedicated to Malala’s cause.3.Sense of
			 Congress(a)In
			 generalIt is the sense of
			 Congress that—(1)education and
			 freedom from discrimination are fundamental human rights; and(2)educational
			 exchanges increase people-to-people ties and promote institutional linkages
			 between the United States and other countries.(b)Continued
			 support for educational initiatives in PakistanCongress
			 encourages the Department of State and the United States Agency for
			 International Development to continue their support for initiatives led by the
			 Government of Pakistan and Pakistani civil society that promote education in
			 Pakistan, especially education for women.4.Merit and
			 Needs-Based Scholarship Program(a)ExpansionThe USAID Administrator shall increase the
			 number of scholarships available under the Merit and Needs-Based Scholarship
			 Program (referred to in this Act as the Program) administered by
			 the United States Agency for International Development (referred to in this Act
			 as USAID) during each of the fiscal years 2013 through 2016 by
			 30 percent compared to the number of scholarships awarded during fiscal year
			 2012.(b)Limitations(1)WomenThe
			 additional scholarships available under subsection (a) may only be awarded to
			 women, in accordance with other scholarship eligibility criteria already
			 established by USAID.(2)Academic
			 disciplinesAdditional scholarships added by subsection (a) shall
			 be awarded for a range of disciplines to improve the employability of graduates
			 and to meet the needs of the scholarship recipients.(3)Other
			 scholarshipsThe USAID Administrator shall make every effort to
			 award 50 percent of the scholarships available under the Program (excluding the
			 additional scholarships available under subsection (a)) to Pakistani
			 women.5.Annual
			 congressional briefing(a)In
			 generalThe USAID Administrator shall designate appropriate USAID
			 officials to brief the appropriate congressional committees, not later than 1
			 year after the date of enactment of this Act, and annually thereafter for the
			 next 3 years, on the implementation of section 4.(b)ContentsThe
			 briefing described in subsection (a) shall include, among other relevant
			 information, for the most recently concluded fiscal year—(1)the total number
			 of scholarships that were awarded through the Program;(2)the disciplines
			 of study chosen by the scholarship recipients;(3)the percentage of
			 the scholarships that were awarded to students seeking a bachelor’s degree or a
			 master’s degree, respectively; and(4)the percentage of
			 scholarship recipients that voluntarily dropped out of school or were
			 involuntarily pushed out of the program for failure to meet program
			 requirements.6.Authorization of
			 appropriations(a)Transfer of
			 security assistance fundingOf the amounts appropriated for
			 fiscal years 2013 and 2014 pursuant to the authorization under title II of the
			 Enhanced Partnership with Pakistan Act of 2009 (Public Law 111–73), $400,000
			 shall be made available in each of the fiscal years 2013 and 2014 for the
			 Program.(b)Funding for
			 additional scholarships for Pakistani womenOf the amounts
			 appropriated for fiscal years 2015 and 2016 for the purpose of providing
			 assistance to Pakistan under the Foreign Assistance Act of 1961 (22 U.S.C. 2151
			 et seq.), $400,000 shall be made available in each of the fiscal years 2015 and
			 2016 for the Program.(c)AvailabilityAmounts
			 made available in subsections (a) and (b) shall remain available until
			 expended.1.Short
		titleThis Act may be cited as
		the Malala Yousafzai Scholarship
		Act’.2.Findings(a)FindingsCongress
		makes the following findings:(1)On
		October 9, 2012, 15-year-old Malala Yousafzai was shot in the head by Taliban
		gunmen in Pakistan on her way home from school.(2)When
		Malala was 11 years old, she bravely stood up to the Taliban and wrote a secret
		blog documenting their crackdown on women’s rights and education in
		2009.(3)Malala’s advocacy
		for women’s education made her a target of the Taliban.(4)The
		Taliban called Malala’s efforts to highlight the need for women’s education an
		obscenity.(5)On
		July 12, 2013, Malala celebrated her 16th birthday by delivering a speech
		before the United Nations General Assembly in which she said, So let us
		wage a glorious struggle against illiteracy, poverty, and terrorism. Let us
		pick up our books and our pens. They are the most powerful weapons. One child,
		one teacher, one book, and one pen can change the world. Education is the only
		solution..(6)According to the
		United Nation’s 2012 Education for All Global Monitoring Report,
		Pakistan has the second largest number of children out of school [in the
		world] and nearly half of rural females have never been to
		school..(7)According to a
		Council on Foreign Relations report titled What Works in Girls’
		Education, A 100-country study by the World Bank shows that
		increasing the share of women with a secondary education by 1 percent boosts
		annual per capita income growth by 0.3 percentage points..(8)According to the
		World Bank, The benefits of women’s education go beyond higher
		productivity for 50 percent of the population. More educated women also tend to
		be healthier, participate more in the formal labor market, earn more income,
		have fewer children, and provide better health care and education to their
		children, all of which eventually improve the well-being of all individuals and
		lift households out of poverty. These benefits also transmit across
		generations, as well as to their communities at large..(9)According to
		United Nation’s 2012 Education For All Global Monitoring Report,
		education can make a big difference to women’s earnings. In Pakistan,
		women with a high level of literacy earned 95 percent more than women with no
		literacy skills..(10)In
		January 2010, Secretary of State Hillary Rodham Clinton stated, We will
		open the doors of education to all citizens, but especially to girls and
		women...We are doing all of these things because we have seen that when women
		and girls have the tools to stay healthy and the opportunity to contribute to
		their families’ well-being, they flourish and so do the people around
		them..(11)The
		United States provides critical foreign assistance to Pakistan’s education
		sector to improve access to and the quality of basic and higher
		education.(12)The
		Merit and Needs-Based Scholarship Program administered by the United States
		Agency for International Development awards scholarships to academically
		talented, financially needy Pakistani students from remote regions of the
		country to pursue bachelor’s or master’s degrees at participating Pakistani
		universities.(13)Fifty percent of
		the 974 Merit and Needs-Based Scholarships awarded during fiscal year 2013 were
		awarded to Pakistani women. Historically, only 25 percent of such scholarships
		have been awarded to women.(14)The
		United Nations declared July 12 as Malala Day—a global day
		of support for and recognition of Malala’s bravery and courage in promoting
		women’s education.(15)On
		December 10, 2012, the United Nations and the Government of Pakistan launched
		the Malala Fund for Girls' Education to improve girls' access to
		education worldwide, with Pakistan donating the first $10,000,000 to the
		Fund.(16)More than
		1,000,000 people around the world have signed the United Nations Special Envoy
		for Global Education petition calling on the Government of Pakistan to enroll
		every boy and girl in primary school.(17)Pakistani civil
		society organizations collected almost 2,000,000 signatures from
		Pakistanis on a petition dedicated to Malala’s cause of education for all.3.Sense
		of Congress(a)In
		generalIt is the sense of
		Congress that—(1)every individual
		should have the opportunity to pursue an education;(2)every individual, regardless of gender, should have the opportunity to pursue an education without fear of
		discrimination; and(3)educational
		exchanges increase people-to-people ties and promote institutional linkages
		between the United States and other countries.(b)Continued
		support for educational initiatives in PakistanThe Senate
		encourages the Department of State and the United States Agency for
		International Development to continue their support for initiatives led by the
		Government of Pakistan and Pakistani civil society that promote education in
		Pakistan, especially education for women.4.Merit
		and Needs-Based Scholarship Program(a)ExpansionUsing funding made available under section
		6, the Administrator of the United States Agency for International Development
		(referred to in this Act as the USAID Administrator) shall
		increase the number of scholarships to women under the Merit and Needs-Based
		Scholarship Program (referred to in this Act as the Program)
		during each of the calendar years 2013 through 2015 over the level awarded to
		women in calendar year 2011.(b)Limitations(1)CriteriaThe
		additional scholarships available under subsection (a) may only be awarded in
		accordance with other scholarship eligibility criteria already established by
		USAID.(2)Academic
		disciplinesAdditional scholarships authorized under subsection (a) shall
		be awarded for a range of disciplines to improve the employability of graduates
		and to meet the needs of the scholarship recipients.(3)Other
		scholarshipsThe USAID Administrator shall make every effort to
		award 50 percent of the scholarships available under the Program to Pakistani
		women.5.Annual
		congressional briefing(a)In
		generalThe USAID Administrator shall designate appropriate USAID
		officials to brief the appropriate congressional committees, not later than 1
		year after the date of enactment of this Act, and annually thereafter for the
		next 3 years, on the implementation of section 4.(b)ContentsThe
		briefing described in subsection (a) shall include, among other relevant
		information, for the most recently concluded fiscal year—(1)the
		total number of scholarships that were awarded through the Program;(2)the
		disciplines of study chosen by the scholarship recipients;(3)the
		percentage of the scholarships that were awarded to students seeking a
		bachelor’s degree or a master’s degree, respectively; and(4)the
		percentage of scholarship recipients that voluntarily dropped out of school or
		were involuntarily pushed out of the program for failure to meet program
		requirements.6.FundingOf the amounts that have been appropriated
		for assistance to Pakistan under the heading Economic Support
		Fund pursuant to chapter 4 of part II of the Foreign Assistance Act of
		1961 (22 U.S.C. 2346 et seq.) and remain unobligated as of the date of the
		enactment of this Act, the Secretary of State shall make available not less than $3,000,000 for scholarships authorized
		under section 4(a). Amounts made available under this section shall remain
		available until expended.October 10, 2013Reported with an amendment